NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1761-18T2

JAMISON BRIDGEFORTH,

          Plaintiff-Appellant,

v.

COMPASS GROUP USA, INC.,
GOURMET DINING, LLC,
TONY MOON, and PEDRO LAZO,

          Defendants-Respondents,

and

IBEW, LOCAL 1158,

     Defendant.
______________________________

                   Submitted May 12, 2020 – Decided June 11, 2020

                   Before Judges Hoffman and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-8477-16.

                   Hegge & Confusione, LLC, attorneys for appellant
                   (Michael James Confusione, of counsel and on the
                   brief).
            Littler Mendelson, PC, attorneys for respondents (Alice
            A. Kokodis, of counsel and on the brief).

PER CURIAM

      Plaintiff Jamison Bridgeforth appeals from two Law Division orders

entered on September 14, 2018, summarily dismissing his complaint against

defendants, Compass Group USA, Inc. (Compass), Gourmet Dining, LLC

(Gourmet Dining), IBEW, Local 1158 (IBEW), Tony Moon (Moon) and Pedro

Lazo (Lazo), in their individual and official capacities. The first order dismissed

claims under the Workers' Compensation Act (the Act), N.J.S.A. 34:15-1 to -

146, the Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -

14, and the New Jersey Law Against Discrimination (NJLAD), N.J.S.A. 10:5-1

to -49, as well as common law claims for assault, breach of express and implied

contract, and the implied covenant of good faith and fair dealing. The second

September 14, 2018 order in favor of IBEW dismissed claims for breach of

contract and the implied covenant of good faith and fair dealing.

      Plaintiff also appeals the October 26, 2018 order denying his motion for

reconsideration. We have considered the arguments raised in light of the motion

record and applicable legal standards and affirm.




                                                                           A-1761-18T2
                                        2
                                        I.

      We derive the following facts from the summary judgment record,

viewing the facts in the light most favorable to plaintiff as the non-moving party.

On September 21, 2014, Gourmet Dining hired plaintiff to work as a kitchen

crew employee at Bloomfield College, at an hourly rate of $9. Lazo was the

executive chef in charge of the kitchen and had supervisory authority over

plaintiff, while Moon served as head director and supervisor of all employees

who worked in the cafeteria. Plaintiff was responsible for maintaining the

kitchen work areas, equipment, and cafeteria. On average, he worked twenty -

five hours per week during the academic year, with employment terminating

during school breaks. Hourly employees were subject to fluctuating hours based

upon school enrollment, staffing, and need.

      In late 2014, plaintiff approached management to complain about Lazo

using obscenities towards him and other staff members. On September 16, 2015,

plaintiff claimed Lazo assaulted him with a hot pan, when Lazo failed to yell

"hot pan" to alert nearby employees as he had done in the past. According to

plaintiff, Lazo burned him intentionally. Plaintiff worked for three days without

incident, and on September 21, 2015, he sought medical treatment at East

Orange General Hospital emergency room. He was evaluated and treated for a


                                                                           A-1761-18T2
                                        3
burn, without blistering or broken skin, administered a tetanus shot, and released

without any further treatment. Plaintiff received workers' compensation benefits

as a result of the burn.

      On    October        19,   2015,   plaintiff   was   issued   two   Corrective

Communications. One was for not being at his workstation even though he

clocked in for the day, and the other for wearing a durag instead of the uniform

baseball cap.

      On December 16, 2015, the day before the college recessed for winter

break, plaintiff told Moon that the water quality in the cafeteria was

compromised and suggested changing the water filter. Plaintiff alleged Moon

took no action to address his concern.               Moon denied having any such

conversation.    Additionally, plaintiff claimed he was subjected to abusive

behavior, such as being forced to work in isolation; being laughed at by his co-

workers because of his broken headphones; directed to eat meals next to the

dumpsters; and questioned for wearing a durag under his uniform hat.

      Before the winter semester commenced, Gourmet Dining informed

plaintiff and four other employees that their hours would be reduced because of

an expected decline in student enrollment. Because he reported the water issue

to Moon, plaintiff claimed he was retaliated against. Plaintiff was offered


                                                                             A-1761-18T2
                                            4
evening hours, but chose not to return to work due to a scheduled "job" he had

at night, at a non-paying position with his recording company. Consequently,

plaintiff claimed he was effectively terminated as of January 17, 2016, in

retaliation for raising the health issue regarding the water filter and his filing of

a workers' compensation petition after being burned.

      Plaintiff's complaint asserted multiple claims: (1) worker's compensation

retaliation in violation of the Act, N.J.S.A. 34:15-1 to -146; (2) violations of

CEPA, N.J.S.A. 34:19-1 to -14; (3) violations of NJLAD, N.J.S.A. 10:5-1 to -

49 (disability discrimination); (4) retaliation in violation of the NJLAD,

N.J.S.A. 10:5-1 to -49; and (5) assault as against Lazo. Plaintiff also brought

common law claims for breach of contract—both express and implied—and the

implied covenant of good faith and fair dealing as to the corporate defendants.

      Following discovery, defendants moved for summary judgment. After

hearing arguments by counsel for defendants and plaintiff, who was self-

represented, the motion judge rendered a decision from the bench. The judge

stated there was no material issue in dispute and judgment was appropriate as a

matter of law on each claim.

      The judge noted that plaintiff "made the decision to stop working" and

was offered more hours due to increased staffing needs immediately following


                                                                             A-1761-18T2
                                         5
his injury and workers' compensation claim. Five months later, plaintiff, along

with other employees, were offered modified work schedules because of a

decrease in student enrollment. Because plaintiff's decision to stop working the

new schedule was voluntary, the judge dismissed his wrongful discharge claim.

      The judge then addressed the CEPA claim and plaintiff's assertion that his

complaint about a dirty water filter constituted a whistleblowing activity. Since

plaintiff did not establish a connection between the purported whistleblowing

activity and an adverse employment action, and "provided no specific . . .

reference to any law, rule, regulation or public policy he reasonably believed

was violated by [d]efendants," the judge dismissed the CEPA claim.

      As to the NJLAD claim, the judge found "nothing in the record to show

that [p]laintiff informed [d]efendants of an inability to . . . perform any essential

functions of his job" and never requested an accommodation after his burn

injury. The judge also dismissed the civil assault claim because plaintiff "had

no apprehension or awareness" that Lazo was approaching him with a hot pan

from behind.

      The judge determined that plaintiff was an at-will employee as evidenced

by an employment handbook provided to him.             The handbook included a

disclaimer that stated, "this handbook is not intended to be, nor does it constitute


                                                                             A-1761-18T2
                                         6
an express or implied contract of any kind."       Based on this unambiguous

language, the judge dismissed plaintiff's breach of express and implied contract

claims.

      As an at-will employee, the judge concluded defendants acted legitimately

in changing plaintiff's work hours. He failed to establish defendants acted with

an ill motive or that his reasonable expectations as to hours assigned to him were

"destroyed."   The judge determined defendants were entitled to summary

judgment on the implied covenant of good faith and fair dealing claim.

      As to IBEW, the judge found plaintiff was ineligible to join the union

because he was a part-time employee and never paid dues.              The judge

determined IBEW was entitled to summary judgment because there was no

implied contract between plaintiff and IBEW and therefore, there could be no

breach of the duty of good faith and fair dealing. After the oral argument, on

the same date, orders were entered granting defendants' motions and dismissing

plaintiff's complaint with prejudice.

      Plaintiff moved for reconsideration. The judge found plaintiff sought to

introduce new documents and re-litigate the summary judgment motions as to

the workers' compensation retaliation claim only. In her statement of reasons,

the judge determined:


                                                                          A-1761-18T2
                                        7
           Through this motion for reconsideration, [plaintiff] has
           sought to introduce new documents for the first time to
           re-litigate the original summary judgment motions.
           [Plaintiff's] motion solely addresses the workers[']
           compensation retaliation claim, and therefore
           reconsideration of the other claims have been waived.

           However, these new facts would not change the
           ultimate outcome of the original motion. [Plaintiff]
           does not establish the second prong of the prima facie
           case for the workers['] compensation retaliation claim
           because he was not terminated from his position.
           [Plaintiff] did not suffer any changes to the terms and
           conditions of his employment due to his workers[']
           compensation claim, but rather had his schedule
           changed approximately five months later due to
           changes in student enrollment and elected to reject the
           new schedule and resign the position. This evaluation
           of the facts is unchanged even when considering the
           new evidence submitted by [plaintiff].

           [Plaintiff] fails to argue that the [c]ourt erred in its
           consideration of the evidence and legal arguments, nor
           does he argue that any specific facts or arguments were
           overlooked in his opposition to the summary judgment
           motions. [Plaintiff] has not cited to any new case law
           or legal authority to support reconsideration of the
           September 14, 2018 [o]rder, but rather makes
           conclusory allegations that the alleged conduct by
           [d]efendants supports a claim for retaliation. Therefore,
           [plaintiff’s] motion for reconsideration is [denied].

     On appeal, plaintiff argues that the judge improperly dismissed his

complaint summarily as to his claims for workers' compensation retaliation,

CEPA violations, and assault.      We conclude the motion judge properly


                                                                       A-1761-18T2
                                      8
dismissed plaintiff's claims. She exhaustively reviewed and analyzed the record.

Even the most generous of the allegations did not reveal any factual or legal

basis entitling plaintiff relief against defendants. Thus, granting defendants'

motions was warranted.

                                       II.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must "be granted 'if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law.'" Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).

      We then decide "whether the motion judge's application of the law was

correct." Atl. Mut. Ins. Co. v. Hillside Bottling Co., 387 N.J. Super. 224, 231

(App. Div. 2006). In doing so, we owe no deference to the motion judge's

conclusions on issues of law. Ibid. (citing Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).




                                                                          A-1761-18T2
                                        9
      A.    Workers' Compensation Retaliation Claim

      We begin our analysis by noting that the Act prevents an employer from

taking action against an employee who seeks benefits for work-related injuries.

N.J.S.A. 34:15-39.1. In order to establish a prima facie case for retaliatory

discharge for claiming workers' compensation benefits, a plaintiff must pr ove:

"(1) that he made or attempted to make a claim for workers' compensation; and

(2) that he was discharged in retaliation for making that claim" or

"constructively discharged." Cerracchio v. Alden Leeds, Inc., 223 N.J. Super.

442-43 (App. Div. 1988).

      In dismissing this aspect of plaintiff's complaint, the judge aptly noted it

was plaintiff who

            made the decision to stop working. After [p]laintiff
            suffered the alleged injury in September [2015], and
            filed his worker’s [compensation] claim, he actually
            saw an increase in hours due to increased staffing
            needs. Approximately five months later his schedule
            was changed again, along with other employees due to
            drops in student enrollment. Plaintiff elected to stop
            working over this new schedule, which was not
            outrageous or unconscionable. Nothing about the new
            schedule would be so intolerable that a reasonable
            person would be subject to resigning. Plaintiff's
            decision to stop working the new schedule constituted
            a voluntary resignation which bars a wrongful
            discharge claim . . . .



                                                                          A-1761-18T2
                                      10
      As determined by the motion judge, plaintiff failed to establish a causal

link between his workers' compensation claim and any adverse employment

action. We agree. Plaintiff began claiming workers' compensation benefits in

September 2015 and left his position voluntarily in January 2016.

      Moreover, the two Corrective Communications related to plaintiff's

inappropriate conduct and do not give rise to a cognizable claim of retaliation.

See Hancock v. Borough of Oaklyn, 347 N.J. Super. 350, 360 (App. Div. 2002),

appeal dismissed, 177 N.J. 217 (2003). No further action was taken against

plaintiff by his former employer after the Corrective Communications were

issued. Therefore, the judge properly granted summary judgment to defendants

as to plaintiff's workers' compensation retaliation claim.

      B.    CEPA Claim

      Next, we turn to plaintiff's claim that he made a prima facie case under

CEPA. "In New Jersey, an employer may fire an employee for good reason, bad

reason, or no reason at all under the employment-at-will doctrine." Witkowski

v. Thomas J. Lipton, Inc., 136 N.J. 385, 397 (1994) (citing English v. Coll. of

Med. & Dentistry, 73 N.J. 20, 23 (1977)). The only exceptions under state laws

are when there is a claim that the employer has violated CEPA; the New Jersey

Civil Rights Act (CRA), N.J.S.A. 10:6-1 to-2; the NJLAD, or a contractual right


                                                                        A-1761-18T2
                                       11
or an implied contract based on an employee manual pursuant to the holding in

Wade v. Kessler Inst., 172 N.J. 327, 339 (2002).

      The Supreme Court has noted that "CEPA codified the common-law cause

of action, first recognized in Pierce v. Ortho Pharm. Corp., 84 N.J. 58, 72 (1980),

which protects at-will employees who have been discharged in violation of a

clear mandate of public policy." Higgins v. Pascack Valley Hosp., 158 N.J. 404,

417-18 (1999). "Thus, the CEPA establishes a statutory exception to the general

rule that an employer may terminate an at-will employee with or without cause."

Id. at 418 (citing Pierce, 84 N.J. at 65).

      CEPA provides, in relevant part, that:

             [a]n employer shall not take any retaliatory action
             against an employee because the employee does any of
             the following:

             a. Discloses or threatens to disclose to a supervisor or
             to a public body an activity, policy or practice of the
             employer . . . that the employee reasonably believes:

                   (1) is in violation of a law, or a rule or
                   regulation promulgated pursuant to law
                   ....

                   (2) is fraudulent or criminal . . .

                   ....




                                                                           A-1761-18T2
                                        12
            c. Objects to, or refuses to participate in any activity,
            policy or practice which the employee reasonably
            believes:

                  (1) is in violation of a law, or a rule or
                  regulation promulgated pursuant to law
                  ...;

                  (2) is fraudulent or criminal . . . ; or

                  (3) is incompatible with a clear mandate of
                  public policy concerning the public health,
                  safety or welfare or protection of the
                  environment.

            [N.J.S.A. 34:19-3.]

      "The purpose of CEPA . . . is to protect and encourage employees to report

illegal or unethical workplace activities and to discourage public and private

sector employers from engaging in such conduct." Abbamont v. Piscataway

Twp. Bd. of Educ., 138 N.J. 405, 431 (1994).

      To succeed on a CEPA claim, a plaintiff must prove four elements: (1)

that the plaintiff reasonably believed that the employer's conduct violated a law,

regulation or clear mandate of public policy; (2) the plaintiff performed

"whistle-blowing activity" as defined in CEPA; (3) an adverse employment

action has been taken against him or her; and (4) the whistle-blowing activity

caused such adverse employment action. See Kolb v. Burns, 320 N.J. Super.

467, 476 (App. Div. 1999).

                                                                          A-1761-18T2
                                       13
      At base, CEPA covers employee complaints about activities the employee

reasonably believes are: (i) in violation of specific statute or regulatio n; (ii)

fraudulent or criminal; or (iii) incompatible with policies concerning public

health, safety or welfare or the protection of the environment. See Estate of

Roach v. TRW, Inc., 164 N.J. 598, 610 (1999). Importantly, "CEPA does not

require that the activity complained of . . . be an actual violation of a law or

regulation, only that the employee 'reasonably believes' that to be the case." Id.

at 613.

      Once a plaintiff has established a prima facie case under CEPA, courts

employ the well-established burden-shifting analysis that is used in federal

discrimination cases involving "pretext" claims. See Zappasodi v. Dept. of

Corr., 335 N.J. Super. 83, 89 (App. Div. 2000); Blackburn v. United Parcel

Serv., Inc., 179 F.3d 81, 92 (3d Cir. 1999). Under this test, "the burden of

production   shifts   to   the   defendant   to   'articulate   some   legitimate,

nondiscriminatory reason' for its actions." Woodson v. Scott Paper Co., 109

F.3d 913, 920 n.2 (3d Cir. 1997) (quoting McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973)).

      Once the defendant articulates a legitimate reason for the adverse

employment action, the presumption of retaliatory discharge created by the


                                                                          A-1761-18T2
                                       14
prima facie case disappears and the burden shifts back to the plaintiff. See ibid.;

Klein v. Univ. of Med. & Dentistry of N.J., 377 N.J. Super. 28, 39 (App. Div.

2005). Then, "[t]o prevail at trial, the plaintiff must convince the factfinder

'both that the reason [given by the employer] was false, and that [retaliation]

was the real reason.'" Woodson, 109 F.3d at 920 n.2 (quoting St. Mary's Honor

Ctr. v. Hicks, 509 U.S. 502, 515 (1993)).

      For summary judgment purposes, the judge must determine whether the

plaintiff has offered sufficient evidence for a reasonable jury to find that the

employer's proffered reason for the discharge was pretextual and that retaliation

for the whistle-blowing was the real reason for the discharge. Klein, 377 N.J.

Super. at 39; see Sempier v. Johnson & Higgins, 45 F.3d 724, 728 (3d Cir. 1995)

("[T]o defeat a summary judgment motion based on a defendant's proffer of a

nondiscriminatory reason, a plaintiff who has made a prima facie showing of

discrimination need only point to evidence establishing a reasonable inference

that the employer's proffered explanation is unworthy of credence."). Typically,

the types of evidence that the plaintiff must point to are "inconsistencies or

anomalies that could support an inference that the employer did not act for its

stated reasons." Sempier, 45 F.3d at 731.




                                                                           A-1761-18T2
                                       15
      Because we agree with the motion judge's determination that plaintiff

voluntarily resigned from his position and was not terminated, we need not

address whether issues of fact exist as to the elements of a CEPA claim.

However, we note the following.

      Plaintiff alleges he engaged in CEPA-protected conduct by reporting the

water filter issue to Moon. The record shows that Bloomfield College had a

contract with a third-party vendor to maintain the water and soda dispensaries;

therefore, Moon could have contacted them if needed. The judge correctly

concluded that plaintiff did not engage in any CEPA-protected conduct.

Plaintiff cites no authority that extends whistle-blower protection for

undertaking the very duties of one's job. Therefore, summary judgment was

properly granted to defendants as to plaintiff's CEPA claim.

      C.     Assault

      Next, plaintiff contends the judge erred by granting summary judgment

on his civil assault claim. An individual is liable for civil assault if (1) he or she

acts with the intent either to cause harmful or offensive contact to another or to

cause "an imminent apprehension" of such contact; and (2) "the other is thereby

put in such imminent apprehension." Leang v. Jersey City Bd. of Educ., 198

N.J. 557, 591 (2009).


                                                                              A-1761-18T2
                                        16
      Plaintiff argued he was intentionally burned by Lazo

               Because he sat the pan in the wrong sink, and he didn't
               say "Hot pan" or anything of that nature. And just a
               few days ago I reported him to [Moon], a few days
               earlier. . . . He was just talking, you know, and cursing
               and telling me that I left the door open and "close the
               door,["] you know, he was just yelling. And I told him,
               I said, "You know what?" I went and told [Moon]. I
               said, "[Moon], you got to go check him." And he didn't
               like the fact that I told [Moon] that he was doing what
               he was doing. And that's the only thing I can think of.
               I don't think it had anything to do with this. . . . I think
               he was mad because I told that he was talking crazy and
               I reported him to [Moon]. I don't think he liked it.

      As the judge recognized, plaintiff's claim involved an alleged "simple

assault." N.J.S.A. 2C:12-1(a) provides that a person is guilty of such an offense

if he or she

               (1) Attempts to cause or purposely, knowingly or
               recklessly causes bodily injury to another; or

               (2) Negligently causes bodily injury to another with a
               deadly weapon; or

               (3) Attempts by physical menace to put another in fear
               or imminent serious bodily injury.

      Here, the judge considered the deposition testimony and found plaintiff

failed to demonstrate any "imminent apprehension" because he admittedly had

his back turned when Lazo held the hot pan and did not see him approaching.

The pan was placed in a sink adjacent to where plaintiff was washing dishes and

                                                                              A-1761-18T2
                                          17
was not in Lazo's hand. The judge duly noted that plaintiff only provided

speculation as to why he was burned by the hot pan and not uncontroverted facts.

We have consistently held that conclusory and self-serving assertions are

insufficient to overcome a summary judgment motion. Brae Asset Fund, L.P. v.

Newman, 327 N.J. Super. 129, 134 (App. Div. 1999).

      The judge appropriately determined that plaintiff failed to establish a

prima facie case of assault. Moreover, the judge rightfully considered the

context in which this incident took place.     We are therefore satisfied that

defendants were entitled to summary judgment on this claim.

      Affirmed.




                                                                        A-1761-18T2
                                      18